FILED
                            NOT FOR PUBLICATION                              AUG 02 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ALLEN LYNN JEFFRIES,                              No. 07-55123

               Petitioner - Appellant,            D.C. No. 2:06-cv-06114-ER

  v.
                                                  MEMORANDUM *
M. KNOWLES,

               Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                    Edward Rafeedie, District Judge, Presiding

                              Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       California state prisoner Allen Lynn Jeffries appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We dismiss.

       Jeffries contends that the Board of Prison Terms’s 2004 decision to deny

him parole violated his right to due process. During the pendency of this appeal,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
this court held that a certificate of appealability (“COA”) is required to challenge

the denial of parole. See Hayward v. Marshall, 603 F.3d 546, 554 (9th Cir. 2010)

(en banc), overruled on other grounds by Swarthout v. Cooke, 131 S. Ct. 859

(2011). We construe Jeffries’s briefing as a request for a COA. Because Jeffries

has not made a substantial showing of the denial of a constitutional right, we deny

his request and dismiss his appeal for lack of jurisdiction. See 28 U.S.C.

§ 2253(c).

      Jeffries’s motion for copies of records is denied.

      DISMISSED.




                                           2                                    07-55123